--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Andrew Mininger


SERVICE AGREEMENT


This Service Agreement (“Agreement”) is entered into as of the 8th day of
February 8th, 2010 (“Effective Date”) between China Digital Animation
Development Inc., whose principal offices are located at 15 W 39th Street, 14th
Floor New York, NY 10018 (hereinafter referred to as the “Company”), and Andrew
Mininger, having an address at 630 Third Ave. 14th Floor, New York, NY 10017
(hereinafter referred to as the “Director”), to provide the terms under which
the Director shall perform his functions as an elected independent member of the
Board of Directors of the Company during his  respective terms.


WHEREAS, the Company’s business consists of the development of digital animation
design and production, network integration systems and delivery of financial
information  (the “Business”) and the Company is a public company subject to the
securities laws and rules and other applicable laws and rules of the United
States.


WHEREAS, the Company recognizes the unique qualifications and contributions of
the Director and desires to secure the services of the Director on the terms and
conditions set forth herein; and


WHEREAS, the Independent Director is prepared to commit to such services in
return for specific arrangements, compensation and other benefits on the terms
and conditions set forth herein.


NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements herein contained, the Company and the Director do
hereby agree as follows:


1.
DUTIES OF THE INDEPENDENT DIRECTOR:



 
The Director shall carry out his duty as an independent director to the Company
and shall make himself available to perform such functions in keeping with all
the applicable laws, rules, and regulations of the United States of America,
including, not limited to, the applicable securities laws and the laws of the
State of Delaware.


 
 

--------------------------------------------------------------------------------

 


 
The Director hereby agrees faithfully to render the service expected of an
independent director and to promote the interests of the Company to the best of
his ability and keep his duty of care, confidentiality and loyalty, among other
duties. The Director further agrees to devote the necessary time, attention,
skill, and best efforts to the performance of his duties under this agreement.
 

 
The Director shall not self-deal or do anything harmful to the interest of the
Company or its shareholders and shall not engage in any insider trading or
similar activities.



 
The Director shall maintain his standing and capacity as an “independent
director” under the rules of the Securities and Exchange Commission and the
rules and regulations of relevant stock exchanges, and shall not engage in any
employment or service with the Company or otherwise that may impair such
standing.



 
The Director shall serve on one or more Board Committees in his capacity as an
independent director.



In addition to the existing duties:


 
1.1
Bring business development ideas to CHDA with skill set and service offerings
applying in the following areas:

a)      3 dimensional for home entertainment (with glasses, and without)
b)      Special effects
c)      MMOG/Games
d)      Mobile applications
 
1.2
Speak internally to decision makers about best ways to grow business and provide
service in the US market

 
1.3
  Offer marketing ideas and promotional opportunities

 
1.4
  Build relationships with partnership or acquisition candidates

 
1.5
  Speak to an ambassador at stakeholder, shareholder, and investor   meetings

 
1.6
  Provide assistance for the value proposition for investors

 
1.7
  Provide strategic direction for sales



2. 
COMPENSATION AND EXPENSES



During his term as a Director until the end of his function as a Director:


 
2.1
The Company agrees to issue to the Director, for services as an “independent
director” an annual retainer (“the Retainer”) consisting of 10,000 restricted
Shares plus $1,000 per director’s / investor meeting (Out of NY State: $2,000
and International: $4,000 ) and $3,000 retainer per month ($36,000 annual). Paid
last day of the month. The Shares included in the Retainer shall be valued at
the closing price for the ten trading days prior to the Effective Date of this
Agreement, and prior to each anniversary of the Effective Date.


 
 

--------------------------------------------------------------------------------

 


 
2.2
The Company shall promptly pay or reimburse the Director for all reasonable
expenses actually and properly (in accordance with the Company’s policy)
incurred or paid by him in connection with the performance of his services under
the Agreement (including, without limitation, travel expenses) upon presentation
of expense statements or vouchers or such other supporting documentation in such
form and containing such information as the Company may from time to time
require. A CHDA corporate credit card for expenses actually and properly (in
accordance with the Company’s policy) and any expense above $500 shall be
pre-approved by the Company.



3.
INDEMNIFICATION



The Company shall indemnify the Director to the full extent permitted by the
General Corporation Law of the State of Delaware.


4.
MISCELLANEOUS

 
 
This Agreement expresses the entire understanding and agreement of the parties
and supersedes any and all prior agreements and understandings, whether written
or oral, relating in any way to the subject matter of this Agreement. This
Agreement cannot be modified, amended, or supplemented except by a written
instrument or instruments executed by each of the parties hereto.



 
This Agreement shall have a term during the period director serves as an
director of the Company until such time that he is removed by the board of
directors by a majority vote or not elected by the next shareholder meeting,
whichever comes earlier.



 
This Agreement shall be governed by and construed under the laws of the State of
Delaware. If any provision of this Agreement shall be invalid or unenforceable,
this Agreement shall be deemed amended but only to the extent required to make
it valid and enforceable, and this Agreement as thereby amended shall remain in
full force and effect.



 
Arbitration is the only and exclusive remedy to the parties for any dispute
arising from this agreement. The Parties hereby expressly waive the right to any
jury or non-jury trial and hereby expressly submit to the exclusive jurisdiction
of an arbitration tribunal under the auspices of the American Association in the
City of New York with such tribunal composed of three arbitrators of which one
is selected by each party and the third one selected by the two arbitrators
already selected respectively by the parties. The award of the tribunal shall be
exclusive, binding, final and enforceable against the parties. In any
arbitration arising out of this Agreement, the prevailing party shall be
entitled to request, and receive an amount as and for the reasonable counsel
fees and expenses incurred by the prevailing party in connection with such
action, proceeding, or arbitration.


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Director have executed this Agreement as
of the day and year first above written.




Signed:
Signed:
   
/s/ Andrew Mininger
/S/ Qiang Fu
   
Name in Print: Andrew Mininger
Name in Print: Qiang Fu
Title: Independent Director
Title: Chairman



 
 



--------------------------------------------------------------------------------